Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 03/11/2022 has been fully considered in preparing for this Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 9, 11, 12, 14, 15, 17, 18, 20, 21, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tameem et al.  (US. Patent App. Pub. No. 2018/0307295, “Tameem” hereinafter).
As per claim 1, Tameem teaches a system, comprising: 
a plurality of processors (see e.g. Fig. 3A,  ¶ [70], “The graphics multiprocessor 325 also includes multiple sets of graphics or compute execution units (e.g., GPGPU core 336A-336B, GPGPU core 337A-337B, GPGPU core 338A-338B)”); 
one or more switches connecting the plurality of processors using a plurality of communication links (¶ [70], “In one embodiment the interconnect fabric 327 includes one or more crossbar switches to enable communication between the various components of the graphics multiprocessor 325”); and 
a hardware controller to be configured to adjust operational frequencies of the plurality of communication links (¶ [137, 140, 144] with reference to Fig. 6, 7, and 9, dynamically adjust the frequency of the fabric links managed by control hardware, e.g. in ¶ [144],  “…the interconnect fabric 916 includes a set of link adjustment modules 918A-918B that include hardware to manage the dynamic bus width and frequency operations…”).
As per claim 2, Tameem further teaches wherein the hardware controller is further to be configured to obtain performance data for the plurality of processors to determine adjustments to be made to the operational frequencies (by monitoring the rate of data transfer requests (¶ [131], monitoring the dynamic throughput demand from each processing cluster 914A-914N (¶ [144]. See further ¶ [126]).
As per claim 3, as addressed, Tameem also teaches wherein the plurality of processors include graphics processing units (GPUs) (Fig. 4A, B, and F), and wherein the performance data relates to portions of an application task to be performed by the GPUs (Fig. 2 and 9, ¶ [45, 144]).
As per claim 4, as addressed, Tameem does also teach wherein the performance data includes instruction throughput, transfer frequency, byte throughput, data toggle patterns, operating frequency, operating voltage, memory bandwidth, streaming multiprocessor (SM) utilization, cache hit rates, or power values (¶ [144-146]).
wherein one or more adjustments to the operational frequencies include temporarily applying a turbo-boost or selecting a different frequency state (¶ [137], selecting low bus frequency).
As per claim 8, as addressed above in claims 1 and 2, Tameem teaches a method comprising: 
monitoring performance data for a plurality of processors executing portions of a workload (see claim 2), the plurality of processors connected by a plurality of links and one or more switches; and adjusting an operational frequency of one or more links based in part upon the performance data (see claim 1).
	Claim 9, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 11, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
As per claim 14, as addressed in claims 1 and 2 above, Tameem teaches a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least: 
obtain performance data for a plurality of processors executing portions of a workload (see claim 2 and also ¶ [47]), 
the plurality of processors connected by a plurality of links and one or more switches; and adjust an operational frequency of one or more links based in part upon the performance data (see claim 1).

Claim 17, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claims 1 and 3 as addressed above, is thus rejected under the same rationale.
Claim 21, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 24, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 25, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 10, 13, 16, 19, 22, 23, 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tameem et al. (US. Patent App. Pub. No. 2018/0307295) in view of Ansorregui et al. 2017/0031430
As per claim 5, Tameem does not explicitly teach an application interface enabling information about anticipated performance to be provided to the hardware controller for determining the adjustments to be made to the operational frequencies.
However, Ansorregui teaches a similar method of adjusting frequency of processors based on the load to be executed (see Fig. 1, ¶ [48-49]), wherein an application interface enabling information (¶ [54-58], using a user interface (UI) ) about anticipated performance to be provided to the hardware controller for determining the adjustments to be made to the operational frequencies (¶ [70], “…the electronic device may lower the frequency and the voltage when the electronic device is close to an operation limit or is about to reach the operation limit in the near future”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Ansorregui in combination with the method as taught by Tameem in order to balance between performance and power consumption (¶ [11]).
As per claim 7, Tameem does not expressly teach wherein the one or more adjustments include one or more dynamic voltage and frequency scaling (DVFS) adjustments determined using a binary algorithm or one or more neural networks.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Ansorregui in combination with the method as taught by Tameem in order to achieve a desired output for a given input (¶ [81]).
Claim 10, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 16, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 22, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 23, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
As per claim 26, as addressed in claims 1, 2, and 7 above, the combined teachings of Tameem and Ansorregui teaches a processor comprising: one or more arithmetic logic units (ALUs) to train one or more neural networks, at least in part, to infer adjustments to be made to operational frequencies of a plurality of communication links (see claim 7, with further reference to Fig. 13, ¶ [110-111] of Ansorregui) based upon performance data for a plurality of processors executing portions of a workload, the plurality of processors connected by the plurality of communication links (see claims 1 and 2 above). Thus, claim 26 would have been obvious over the combined references for the reason above.
Claim 27, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 28, which is similar in scope to claims 5 and 7 as addressed above, is thus rejected under the same rationale.
Claim 29, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 30, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
As per claim 31, as addressed, the combined Tameem-Ansorregui teaches a system comprising: 
one or more processors to calculate parameters corresponding to one or more neural networks (Ansorregui, Fig. 13, ¶ [137], calculating hardware metrics to be input to the neural network 1320), at least in part, to infer adjustments to be made to operational frequencies of a plurality of communication links based upon performance data for a plurality of processors executing portions of a workload, the plurality of processors connected by the plurality of communication links and one or more switches (see claim 1); and 
one or more memories to store the parameters (Ansorregui, ¶ [142-143], stored in the delayer 1520). Thus, claim 31 would have been obvious over the combined references for the reason above.
Claim 32, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 33, which is similar in scope to claims 5 and 7 as addressed above, is thus rejected under the same rationale.
Claim 34, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 35, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the cited reference fails to teach “one or more switches connecting the plurality of processors using a plurality of communication links,” as recited in claim 1, the examiner respectfully disagrees. 
In particular, as addressed in the rejection above, ¶ [70] of Tameem explicitly teaches “… the interconnect fabric 327 includes one or more crossbar switches to enable communication between the various components of the graphics multiprocessor 325”. This interconnect fabric, which includes hardware controller, is used to adjust operational frequencies of the plurality of communication links as described in ¶ [137, 140, 144] with reference to Fig. 6, 7, and 9).
switch) 327 cannot reasonably be interpreted as connecting "a plurality of processors" as recited in claim 1. However, this is not what Tameem teaches. As can be seen in Fig. 6-9, the interconnect fabric can be used in multiple embodiments, including interconnecting different processing clusters 914A-914N as shown in Fig. 9 referring to ¶ [144].  
During the interview conducted on January 19, 2022, the examiner did suggest again to incorporate the claimed switch as being described in ¶ [43] of current specification into the claims. However, no amendment as suggested was shown.
In regard to Applicant’s arguments to independent claims 8, 14, and 20 that the cited prior art to teach all the limitations, the examiner also respectfully disagrees because the features of these claims, which are similar in scope to claims 1-3 above, are explicitly addressed in the rejection above. Applicant did not give any reason why the interpretation of these claims is wrong. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For independent claim 26, Applicant argued that the recited references at least fail to teach or suggest “one or more arithmetic logic units (ALUs) to train one or more neural networks, at least in part, to infer adjustments to be made to operational frequencies of a plurality of communication links based upon performance data for a plurality of processors executing portions of a workload, the plurality of processors connected by the plurality of communication links and one or more switches”. In response, the examiner respectfully disagrees. For this claim, the examiner relied on both references Tameem and Ansorregui. The claimed ALUs are interpreted as the ALUs included in the GPUs as taught by Tameem recited in operational frequencies of a plurality of communication links based upon performance data for a plurality of processors executing portions of a workload, the plurality of processors connected by the plurality of communication links and one or more switches as addressed in claims 1 and 2, the advantage of which is mentioned in claim 7. 
Claim 31, which has similar features of claim 26, is also addressed clearly in the rejection above.
For at least the above reason, the cited reference meets the minimum requirements of the claims, rejection is thus maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611